 



Exhibit 10.23
March 16, 2007
Robert Warfield
3470 Merrill Road
Aptos, California 95003
     Re:      Separation Agreement and Release of Claims
Dear Bob:
This letter is to confirm our agreement with you with respect to your separation
from Callidus Software Inc. (“Callidus” or the “Company”). This agreement
includes the separation and release terms that have been previously discussed
with you and which are a necessary part of such agreements with the Company. To
ensure that there are no ambiguities, this letter explains in detail both your
rights and obligations and those of the Company upon separation of your
employment and your full release of any and all claims against the Company.
Your employment with Callidus will end upon the close of business August 15,
2007 (“Separation Date”). Upon your Separation Date we will provide you the
following benefits:

  1.   You will receive a final check with your base salary pay up to and
including your Separation Date and any vacation pay that has accrued to that
date, minus applicable withholding taxes;     2.   If you are contributing to
the Callidus 401(k) Plan, your contributions will cease upon your Separation
Date;     3.   If you are a beneficiary to Callidus’ life insurance coverage,
your coverage will cease upon your Separation Date;     4.   Callidus will pay
any reasonable Callidus business expenses incurred by you prior to the
Separation Date, so long as you properly submit the appropriate documentation to
Patricia Ducote in Accounting within 30 days of your Separation Date;     5.  
Vesting on stock options that have been granted to you will cease upon your
Separation Date. You will have 90 days from your Separation Date to exercise any
vested shares. Should you need assistance or have any questions on the process
and necessary items to exercise such shares, please contact Virginia Sajor at
(408) 808-6597.     6.   If you are participating in the Employee Stock Purchase
Plan (ESPP), your participation will cease on your Separation Date and any money
that has been deducted from your paycheck up to this point will then be refunded
to you in your final check.

You understand and agree that Callidus may deduct any unpaid company credit
cards (AMEX), phone cards, and equipment replacement costs for Callidus
equipment assigned to you (other than the notebook computer described below)
that has not been returned, from any final amounts owed to you under your
employment or this separation letter. You also understand and agree that you
will not be eligible for a performance or incentive bonus for any services
provided by you from April 1, 2007 forward, unless the CEO in his discretion has
determined that based on your continued efforts for Callidus from April 1, 2007
forward you should be eligible for a second quarter 2007 bonus and documents his
determination in writing.

1 of 5



--------------------------------------------------------------------------------



 



Callidus and you have agreed to additional benefits to be provided to you, to
which you would otherwise not be entitled, in exchange for you signing a Release
of Claims as part of this separation agreement. Specifically, once you have
signed this letter below indicating your agreement to these terms, and after
your Separation Date you have additionally signed the attached Release of Claims
document, and the revocation period has expired, then:

  1.   Callidus will provide you with the equivalent of an additional 4.5 months
of base pay or $96,412.50 less applicable taxes, withholdings and deductions.  
  2.   Callidus will provide you with an additional $6,040.13 to cover
4.5 months of COBRA health coverage, less applicable taxes, withholdings and
deductions, commencing on the month following your Separation Date.     3.  
Callidus will permit you to retain your current Callidus notebook computer.

The Release of Claims document will be in the form as attached hereto, but will
be subject to modifications to the document, if upon the advice of counsel, such
modifications are necessary to comply with applicable law as of the Separation
Date. In addition to signing the Release of Claims document, the additional
benefits as outlined on this page 2 are also contingent upon your full
cooperation in the transition of any job duties which you are currently assigned
or working on, your agreement to comply with the obligations and the terms of
this separation agreement, your continued compliance with the attached
Employment, Confidential Information and Invention Assignment Agreement which
you have signed, your agreement to work full time on site at the Company
Headquarters in San Jose, California through April 1, 2007 as the Chief
Technology Officer, and to then work as an offsite employee who will be
available, responsive and cooperative in supporting the Company from April 2,
2007 through August 15, 2007. You acknowledge that during your employment, you
may have obtained confidential, proprietary and trade secret information,
including information relating to the Company’s products, plans, designs,
employees, and other valuable confidential information. In accordance with the
attached Employment, Confidential Information and Invention Assignment
Agreement, and as a term of this separation agreement, you agree not to disclose
any such confidential information unless required by subpoena or court order,
and that you will first give the Company written notice of such subpoena or
court order with reasonable advance notice to permit the Company to oppose such
subpoena or court order if it chooses to do so. You also agree not to use any
such confidential information, employee specific information, company trade
secrets, or proprietary information to recruit or hire employees from Callidus.
You further agree that, for a period of twelve (12) months immediately following
the Separation Date, you shall not either directly or indirectly solicit,
induce, recruit or encourage any of the Company’s employees to leave their
employment, take away such employees from the Company, or attempt to so solicit,
induce, recruit, encourage or take away employees of the Company, either for
yourself or on behalf of any other person or entity.
You agree that you will not impugn the business of the Company, including the
use of defamatory statements towards the company, officers, directors, or former
or current employees. Callidus also agrees that it will not impugn you or make
defamatory statements about you.
You agree, acknowledge, and understand that material failure by you to meet your
obligations and commitments as outlined herein including, but not

2 of 5



--------------------------------------------------------------------------------



 



limited to those regarding confidentiality, non-solicitation, and availability
will result in damages by you to Callidus in the amount of the additional
benefits and considerations outlined on page 2 of this Agreement. If such
payments have already been made to you, you agree to immediately repay the
amounts Callidus paid to you. You agree that these legal rights do not prevent
Callidus from pursuing any other legal rights or claims Callidus may have
against you, however Callidus agrees that any repayments you have made to
Callidus for such a material failure of your obligations will be credited
towards any other claims which may be brought by Callidus against you.
From April 1, 2007 until August 15, 2007, during the time you are still an
employee of Callidus, you will abide by the provisions of the Callidus Employee
Handbook, including the Conflicts of Interest and Business Opportunities policy,
which provides that you will not work, in any capacity, for a competitor,
customer or supplier while employed by Callidus. You are permitted to accept
part time consulting work which is in compliance with the Callidus Employee
Handbook Conflict of Interest and Business Opportunities policy and which does
not interfere with your availability to Callidus.
If, after carefully reviewing these terms and conditions, you wish to accept
these terms as outlined, then please sign below indicating your agreement. Note
however that the final Release of Claims document will be provided to you for
signature on your actual Separation Date of August 15, 2007.
We wish you the best of success in your future endeavors.
Sincerely,
/s/ Robert Youngjohns
Robert Youngjohns
Chief Executive Officer
Callidus Software Inc.

          Encl.  Accepted and agreed on March 16, 2007.
      By:   /s/ Robert Warfield         Robert Warfield             



3 of 5



--------------------------------------------------------------------------------



 



RELEASE OF CLAIMS
In exchange for the above-mentioned benefits, you, on behalf of your heirs,
spouse and assigns, hereby agree to release Callidus, fully and finally, from
any claims of any and every kind, nature and character, known or unknown,
foreseen or unforeseen that you may have against Callidus, its past and present
affiliates, agents, officers, directors, shareholders, employees, attorneys,
insurers, successors and assigns. These claims may include, among others, any
claims arising out of your offer of employment, your employment or Separation of
your employment with the Company or your right to purchase, or actual purchase
of shares of stock of the Company, including, without limitation, any claims for
fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law. These claims may include any claims prohibiting discrimination in
employment. This release includes, but is not limited to, any claims under
original and amended versions of Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1866; the Civil Rights Act of 1991; the California Fair
Employment and Housing Act; the Worker Adjustment and Retraining Notification
Act or its California equivalent (Cal. Labor Code sections 1400-1408; the
California Constitution; the California Worker’s Compensation Act; the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act; the
Employee Retirement Income Security Act of 1974; the American with Disabilities
Act, and any common law, tort or contract or statutory claims, and any claims
for attorneys’ fees and costs.
By signing this release, you will acknowledge that unknown losses or claims
exist or that present losses may have been underestimated in amount or severity,
and that you explicitly took such claims into consideration in entering into
this agreement. You expressly waive and release any and all rights and benefits
under Section 1542 of the Civil Code of the State of California (or any
analogous law of any other state), which reads as follows:

    A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with debtor.

You fully understand that, if any fact with respect to any matter covered by
this separation agreement including the Release of Claims is found hereafter to
be other than or different from the facts now believed by you to be true, you
expressly accept and assume that this separation agreement including the Release
of Claims shall be and remain effective, notwithstanding such difference in the
facts.
In the event of any dispute or claim relating to or arising out of our
employment relationship, the Separation of that relationship, or this agreement
(including, but not limited to, any claims of wrongful Separation, breach of
contract or age, sex, race, disability or other discrimination or harassment),
you and Callidus agree that all such disputes shall be fully and finally
resolved by binding arbitration conducted by the American Arbitration
Association in Santa Clara County, California, with the neutral arbitrator
exercising all powers and remedies of a Judge. Such arbitrator shall prepare a
written decision that sets forth the essential findings and conclusions upon
which the award is based. The Company shall pay for all costs that are unique to
the

4 of 5



--------------------------------------------------------------------------------



 



arbitration, including arbitration forum costs. By signing this agreement you
and Callidus waive your rights to have such disputes tried by a judge or a jury.
This separation agreement sets forth the entire agreement between you and
Callidus and supersedes any and all of the other agreements between you and
Company, except for the Employment, Confidential Information and Invention
Assignment Agreement which you have signed and which will remain in full force
and effect. No one has promised you anything that is different from what is set
forth in this agreement. You understand and agree that this separation agreement
shall not be deemed or construed at any time or for any purposes as an admission
of any liability or wrongdoing by either you or the Company. Any modifications
to this separation agreement must be in writing and signed by an authorized
representative of Callidus. This separation agreement has been made in
California and California law applies to it. If any part is found to be invalid,
the remaining parts of the agreement will remain in effect as if there were no
invalid part.
You represent you are over the age of 40. As such, in accordance with the Older
Workers Benefit Protection Act, you have been provided at least 21 days from the
date of this separation letter to accept its terms. You should take sufficient
time to consult an attorney about these terms. Once you execute this letter, you
will have an additional seven (7) days in which to revoke your acceptance. To
revoke, you must deliver to me a written statement of revocation. By your
signature below, you understand and acknowledge that you are required to repay
Callidus for any amounts received by you beyond the date of this letter in the
event that you voluntarily decide to revoke your rights. You also understand and
agree that if any suit is brought to enforce the provisions of this separation
agreement, the prevailing party shall be entitled to its costs, expenses, and
attorneys’ fees as well as any and all other remedies specifically authorized
under the law.
EMPLOYEE’S ACCEPTANCE OF SEPARATION AGREEMENT
I HAVE CAREFULLY READ AND FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ALL THE
TERMS OF THE SEPARATION AGREEMENT AND THE RELEASE OF CLAIMS IN EXCHANGE FOR THE
ADDITIONAL BENEFITS TO WHICH I WOULD OTHERWISE NOT BE ENTITLED.
Agreed and Accepted:

         
 
       
Robert Warfield
      Date

5 of 5